NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE KENAI C.

                             No. 1 CA-JV 19-0100
                               FILED 8-20-2019


           Appeal from the Superior Court in Maricopa County
                             No. JV602450
            The Honorable Shellie F. Smith, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Vierling Law Offices, Phoenix
By Thomas A. Vierling
Counsel for Appellant

Maricopa County Attorney's Office, Phoenix
By Andrea L. Kever
Counsel for Appellee



                       MEMORANDUM DECISION

Judge Diane M. Johnsen delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Kent E. Cattani joined.
                             IN RE KENAI C.
                            Decision of the Court


J O H N S E N, Judge

¶1            Kenai C. appeals her adjudication of delinquency for
aggravated criminal damage over $10,000, a Class 4 felony, and the
subsequent disposition. This appeal was timely filed in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969). Kenai's counsel has searched the record on appeal and found no
arguable question of law that is not frivolous. See Smith v. Robbins, 528 U.S.
259 (2000); Anders, 386 U.S. 738; State v. Clark, 196 Ariz. 530 (App. 1999); In
re JV-117258, 163 Ariz. 484, 485-88 (App. 1989). Counsel now asks this court
to search the record for fundamental error. After reviewing the entire
record, we affirm the adjudication and disposition.

              FACTS AND PROCEDURAL BACKGROUND

¶2            During orchestra class, Kenai and two other students went
into a separate room to prepare a song.1 While in the room, one of the other
students, E.C., picked up a bow and used it to poke the fire sprinkler in the
ceiling. Kenai checked her smart phone to see how to set off the fire
sprinkler, then told E.C. to "hit the red thing in the middle" of the sprinkler.
Kenai then took the bow and "pok[ed]" at the sprinkler for a few minutes.
Finally, E.C. took back the bow and hit the sprinkler, setting it off. The
resulting spray of water damaged that room and two classrooms.

¶3             The State charged Kenai with aggravated criminal damage
over $10,000. The superior court held a two-day adjudication hearing. The
court found Kenai delinquent, placed her on 12 months' probation and
ordered her to perform community service and write an apology letter to
the school. Kenai timely appealed. We have jurisdiction pursuant to Article
6, Section 9, of the Arizona Constitution, Arizona Revised Statutes
("A.R.S.") sections 8-235(A) (2019), 12-120.21(A)(1) (2019) and Arizona Rule
of Procedure for the Juvenile Court 103(A).2




1      On appeal from an adjudication of delinquency, we view the
evidence in the light most favorable to upholding the court's judgment and
resolve all reasonable inferences against the juvenile. In re Jessi W., 214 Ariz.
334, 336, ¶ 11 (App. 2007).

2      Absent material revision after the date of an alleged offense, we cite
the current version of a statute or rule.


                                       2
                             IN RE KENAI C.
                            Decision of the Court

                                DISCUSSION

¶4             Substantial evidence, described above, supported the juvenile
court's order of adjudication. The proceedings were conducted in
compliance with the Arizona Rules of Procedure for the Juvenile Court.
Although the court did not hold a voluntariness hearing regarding Kenai's
statements to police, Kenai did not object when an officer recounted her
statements, and the circumstances do not suggest that her statements were
involuntary. Kenai was not present at an initial advisory hearing, but the
resulting minute entry stated that no business occurred, and the court reset
the hearing. Kenai thereafter was present and represented by counsel at all
stages of the proceedings. The disposition was within the court's discretion.

                               CONCLUSION

¶5            We have read and considered counsel's brief and searched the
entire record for fundamental error. See JV-117258, 163 Ariz. at 488. We
find none.

¶6             After the filing of this decision, defense counsel's obligations
pertaining to Kenai's representation in this appeal have ended. Defense
counsel only need inform Kenai of the outcome of this appeal and her future
options, unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984); Ariz. R.P. Juv. Ct. 107(A).




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3